[giqcdp2qyc4n000001.jpg]

Exhibit 10.9

 

 

March [__], 2020

 

[__________________]

[__________________]

[__________________]

 

Re: 2018 Retention Bonus

Dear [____________]:

In recognition of your continuing key role at Tidewater Inc. (the “Company”),
you shall be entitled to a Retention bonus based upon the terms and conditions
set forth in this letter agreement (this “Agreement”). This agreement shall
become effective upon the date that it has been signed by the employee (the
“Effective Date”).

 

 

1.

Retention Bonus.  You shall be entitled to a retention bonus of [____________]
(the “Performance Bonus”), payable according to the terms outlined below,
subject to your continued employment through 1 year following the Effective
Date.

 

Payment of the Retention Bonus is separate from, and in addition to, your
regular salary and benefits and therefore, this Agreement is not subject to the
terms and conditions contained in any employment contract, offer letter or other
employment communication or policy.

 

2.

Payment Schedule.  The Retention Bonus will be paid to you in one cash
installment payment equal to one hundred percent (100%) of the amount of the
Retention Bonus (less all required tax withholdings). The Payment will be paid
to you no later than April 31st.  

 

The payments hereunder shall not be taken into account for purposes of any other
compensation or benefit program of the Company or any of its subsidiaries.

 

3.

Release of Claims.  Your Retention Bonus shall be contingent on your executing
and not revoking an agreement, in a standard form provided by the Company,
granting a full release of all actual and potential claims you have or may have
against the Company or its affiliates.  Such release will provide for a fixed
review period and 7-day revocation period, as set forth in the release form.  

 

 

4.

409A.  The payments and benefits under this Agreement are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from Section 409A.  

 

 

--------------------------------------------------------------------------------

 

 

5.

Assignment.  You may not assign your rights under this Agreement except upon
your death.  The Company may assign its obligations hereunder to any successor
(including any acquirer of substantially all of the assets of the Company).

 

 

6.

Entire Agreement.  This Agreement sets forth the entire understanding of the
Company and you regarding the subject matter hereof and supersedes all prior
agreements, understandings and inducements, whether express or implied, oral or
written; provided, however, this Agreement does not impact, alter, modify, amend
or otherwise supersede any of the rights or obligations of either party under
any employment agreement or arrangement, or any existing severance agreements in
place between you and the Company or any of its subsidiaries. No modification or
amendment of this Agreement shall be effective without a prior written agreement
signed by you and the Company.

 

 

7.

Notices. All notices, approvals and other communications required or permitted
to be given under this Agreement shall be in writing and shall be validly served
or given if delivered in person, electronically (with read receipt
acknowledgment), mailed by first class mail (registered or certified, return
receipt requested), or overnight air courier with proof of delivery (i) if to
the Company, at its principal corporate offices addressed to the attention of
General Counsel, and (ii) if to you, at your home address as such address may
appear on the records of the Company or any of its subsidiaries, or to such
other address as such party may hereafter specify in written notice to the other
party.

 

 

8.

Confidentiality. You hereby agree, to the maximum extent permitted by law, to,
and cause your affiliates and representatives to, keep confidential the
existence and the terms of this Agreement; provided, however, that (i) you may
disclose the terms of this Agreement to your financial or legal advisers who
reasonably need to have access to such information to provide services to you,
provided that you have made such advisors aware of the confidential nature of
such information prior to disclosure, and (ii) you may disclose the terms of
this Agreement if required to do so by any applicable legal requirement so long
as reasonable prior notice of such required disclosure is given to the Company.

 

 

9.

Governing Law; WAIVER OF JURY TRIAL.  To the maximum extent permitted by law,
this Agreement is governed by and to be construed in accordance with the laws of
the State of Texas, without regard to conflicts of laws principles thereof. The
parties to this Agreement each hereby irrevocably submits to the non-exclusive
jurisdiction of Texas or federal court sitting in Harris County in any action or
proceeding arising out of or relating to this Agreement, and all such parties
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in Texas or federal court and hereby irrevocably
waive, to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

2 of 3

--------------------------------------------------------------------------------

 

 

10.

Tax.  Amounts payable under this Agreement shall be subject to withholding for
federal, state, local or foreign taxes (including, but not limited to, any
social security contributions) as shall be required to be withheld pursuant to
any applicable law or regulation.

 

 

11.

Waiver.  Failure by either party to exercise, or any delay in exercising, any
right or remedy provided under this Agreement or by law shall not constitute a
waiver of that or any other right or remedy, nor shall it prevent or restrict
any further exercise of that or any other right or remedy.

 

 

12.

Severability.  In case any provision in this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

 

13.

Counterpart Originals.  This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Agreement electronically (including
portable document format (pdf.)) or by facsimile shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

To accept this Agreement, please sign where indicated below, and return the
entire document no later than March 31, 2020.

Sincerely

 

TIDEWATER INC.

 

_____________________________________

By: David Darling

Title: Vice President & CHRO

ACCEPTED AND AGREED AS OF THE

EFFECTIVE DATE:

 

________________________________ ________________________________

By: [____________________]Date:

 

  

 

Remainder of this page intentionally left blank.

This page intentionally left blank.

 

 

 

3 of 3